DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on 12/17/2020 has been entered.  Claims 1-20 are pending.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  
Claim 1:
Lines 9-10 of claim 1 recite “a substance of content associated with audience proficiency level”, which should be rewritten as “a substance of content associated with the audience proficiency level”.
Claims 9 and 15 contain similar issues as pointed out in claim 1 above.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander et al. (Friedlander), US Patent Application Publication No. US 2014/0244677 A1, in view of Kumar et al. (Kumar), US Patent Application Publication US. 2018/0196784 A1, further in view of Li et al. (Li), US Patent Application Publication No. US 2016/0259765 A1, and further in view of Chetlur et al. (Chetlur), US Patent Application Publication No. US 2018/0247116 A1.
 
As to independent claim 1, Friedlander discloses a computer-implemented method for improving digital content recommendations of a presentation, the method comprising:
determining one or more knowledge areas covered by the presentation stored in a database (paragraph [0026]: a topic for a proposed meeting is received; paragraph [0028]: information documents from a document database are matched to the topic of the proposed meeting and synthetic insights of the expected meeting audience);
determining an audience proficiency level in the one or more knowledge areas based on audience data stored in the database (paragraphs [0027], [0042]: identifying synthetic insights of members of an expected audience at the proposed meeting, wherein these synthetic insights describe a preferred style of communication as indicated by the members of the expected meeting audience during a previous commercial interaction);
estimating a knowledge gap from the audience proficiency level and the presentation (paragraph [0043]: assume that a proposed meeting is for the purpose of presenting product information about “Product A” to an audience of current and/or prospective customers that have been engaged in previous commercial interactions, and in order to determine what type of presentation material  is appropriate for a particular topic and  a particular audience, a synthetic context-based presentation material object is generated; paragraph [0044]: retrieving appropriate materials to be used as presentation aids in proposed meeting, to a specific audience, about a particular topic; paragraphs [0045]-[0049]: certain materials will be kept for delivering as matching materials provide “Product A”, and certain materials will be deleted or removed from the “Product A” for the meeting); and
automatically generating a content recommendation based, at least in part, on the knowledge gap to fill gaps associated with the knowledge gap (paragraphs [0047]-[0050]: once the appropriate information documents are retrieved, they are then consolidated into an appropriate set of presentation materials for the topic of presenting information about Product A to an audience such as certain materials will be deleted or removed from the “Product A” for the meeting because they are not matching with the specific audience and/or particular topic).
Friedlander, however does not disclose determining one or more knowledge areas covered by the presentation stored in a database by applying machine learning to the presentation.
In the same field of endeavor, Kumar discloses an electronic document of an application/service may be dynamically generated in a manner that is tailored specifically for a user (Abstract).  Kumar further discloses a dynamically generated electronic document may be a customized template of slide content presented through a visual presentation program and may comprise suggestions and/or recommendations for the user (paragraph [0004]).  Kumar further discloses the dynamic template generation component may evaluate content retrieved by the data fetch component for inclusion within an electronic document of a slide-based visual presentation and determine a theme for a visual presentation (paragraph [0033]).  Kumar further disclose the dynamic template generation component may execute processing operations that apply one or more trained models (machine learning) to evaluate whether specific content is relevant and/or appropriate for inclusion within a slide-based visual presentation as well as evaluate the specific content I view of a type of presentation that is being creating (paragraph [0033]).  Kumar further discloses a method related to dynamic generation of an electronic document includes operations performed using machine-learning processing (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Friedlander to include determining one or more knowledge areas covered by the presentation stored in a database by applying machine learning to the presentation, as taught by Kumar, for the purpose of finding relevant and/or appropriate specific content for a slide-based visual presentation.
As pointed out in Friedlander above that Friedlander teaches in paragraphs [0047]-[0050]: once the appropriate information documents are retrieved, they are then consolidated into an appropriate set of presentation materials for the topic of presenting information about Product A to an audience such as certain materials will be deleted or removed from the “Product A” for the meeting because they are not matching with the specific audience and/or particular topic. Thus, “Product A” including all information document 602a-602f without based on synthetic audience insight object is considered as a substance of content from the presentation, “Product A” with deleted/removed materials for the meeting would be considered as a substance of content associated with a particular audience (audience proficiency level).  However, to support Examiner’s interpretation, Li discloses methods and systems effective to evaluate an interaction with a document (Abstract).  Li further discloses a processor may obtain user background knowledge from user (audience data), and generate ontology (audience proficiency level), wherein ontology may be effective to represent user background knowledge as a set of concepts and may indicate relationships among the represented concept (paragraphs [0021]-[0022]).  Li further discloses the processor may identify content data (presentation) associated with at least a portion of document, map content data to ontology to generate difference data (knowledge gap), wherein mapping of content data (content of presentation) to ontology (audience proficiency level) may include comparing content data with ontology, and difference data may be effective to reflect a difference between content data and ontology (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Friedlander to include a knowledge gap, which is a difference between a substance of content  from the presentation and a substance of content associated with the audience proficiency level, as taught by Li, for the purpose of indicating an inclusion of a particular concept in content data and indicating an exclusion of the particular concept in the ontology, wherein the inclusion of the particular concept in content data and the exclusion of the particular concept may be unknown to user. 
Friedlander and Kumar, however, do not disclose analyzing facial expressions of one or more participants of the presentation, and modifying the training data for the machine learning based on the analysis of the facial expressions.
In the same field of endeavor, Chetlur discloses a method for generating auxiliary information for a media presentation, wherein the method comprises receiving feedback information captured via the input device during a media presentation to determine a mental state of the user based on the feedback (Abstract).  Chetlur further discloses determining a mental state of the user based on analysis of one or more facial expressions included in imaged data captured via the camera and/or based on analysis of biometric data for the user captured via the one or more biometric sensors (paragraph [0057]).  Chetlur further discloses the refining component can employ machine learning techniques to facilitate refining and improving classifications of respective parts of a presentation and/or auxiliary information associated with the respective parts of the presentation over time based user feedback received each time the presentation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Friedlander and Kumar to include analyzing facial expressions of one or more participants of the presentation, and modifying the training data for the machine learning based on the analysis of the facial expressions, as taught by Chetlur for the purpose of refining and improving classifications of a presentation.


As to dependent claim 2, Friedlander discloses wherein determining the one or more knowledge areas comprises evaluating a title, a topic, a keyword, a description, a bullet point, a content list, or a digital slide set (paragraphs [0026]-[0027]).

As to dependent claim 3, Friedlander discloses wherein determining the audience proficiency level in the one or more knowledge areas comprises evaluating a profile, a communication history, a learned materials history, a questions history, a comments history, or a produced material (paragraphs [0027], [0042]).

As to dependent claim 4, Friedlander discloses wherein generating the recommendation comprises calculating an overall aggregate score, an audience member aggregate score, an audience member detailed score, a knowledge area aggregate audience score, or an outlier score (paragraphs [0058], [0061]).

As to dependent claim 5, Friedlander discloses wherein the recommendation comprises automatically increasing content details or decreasing content details (paragraphs [0047]-[0049]).

As to dependent claim 6, Friedlander discloses wherein the recommendation comprises automatically changing an audience member (paragraph [0028]).

As to dependent claim 7, Friedlander discloses further comprising:
determining an audience interest level in the one or more knowledge areas based on the audience data stored in the database (paragraphs [0026]-[0027]);
predicting an interest satisfaction using the audience interest level and the presentation (paragraphs [0027]-[0028], [0043]); and
automatically generating a recommendation based, at least in part, on the interest satisfaction (paragraphs [0043]-[0044]).

As to dependent claim 8, Friedlander discloses wherein determining the audience interest level in the one or more knowledge areas comprises evaluating a profile, a communication history, a learned materials history, a questions history, a comments history, or a produced material (paragraphs [0027], [0042]).

Claims 9-14 and 15-20 are medium and system claims, respectively.  Claims 9-12 and 13-14 contain similar limitations of claims 1-4 and 7-8, respectively.  Claims 15-18 and 19-20 contain similar limitations of claims 1-4 and 7-8, respectively.  Therefore, claims 9-14 and 15-20 are rejected under the same rationale.

Response to Arguments
Applicant’s arguments and amendments filed on 08/31/2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., wherein the knowledge gap is a difference between a substance of content from the presentation and a substance of content associated with the audience proficiency level) to the claims which significantly affected the scope thereof.  Please see the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177